OPINION ON MOTION POE REHEARING.
BROADDUS, J.
— The ground for thé motion is that this court overlooked the point made, that the trial court committed error in giving instruction number one, at the instance of the State, wherein the jury were authorized to convict the defendant, although the assault was not made for a lustful or immoral purpose as charged in the indictment. The defendant has cited us to many cases which upon examination we find have no application.
The indictment, notwithstanding it charged that the assault was made for a lustful or immoral purpose, only in effect charged a simple assault, and the words italicised had no effect to either enlarge or diminish the offense. They amounted to merely surplusage. Even in a case of a charge of murder with intent to rob, the court held, that that part of the indictment alleging that the offense was committed with such intent was surplus-age. State v. Meyers, 99 Mo. 107.
Under all the authorities the offense charged was only an assault, whatever the intent may have been, and whereas it was competent to show by the facts defendant’s intent, it was not necessary to allege it. The motion for rehearing is overruled.
All concur.